Case 18-19441-EPK Doc928 Filed 07/17/19 Page 1 of 13

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION

IN RE: } Case Number: 18-19441
}

160 Royal Palm, LLC } JUDGE KIMBALL
}
} CHAPTER 11

DEBTOR'S STANDARD MONTHLY OPERATING REPORT (BUSINESS)

FOR THE PERIOD
FROM JUNE 1, 2019 TO JUNE 30, 2019

Comes now the above-named debtor and files its Monthly Operating Reports in accordance with the Guidelines
established by the United States Trustee and FRBP 2015.

/s/ Eric Pendergraft
Attorney for Debtor’s Signature

 

 

 

 

 

 

 

 

 

Debtor's Address Attorney's Address

and Phone Number: and Phone Number:

160 Royal Palm, LLC Shraiberg, Landau & Page, P.A.

1118 Waterway Lane 2385 NW Executive Center Drive, #300
Delray Beach, FL 33483 Boca Raton, Florida 33431

(561) 441-0222 Office Main Line: (561) 443-0800

Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously provided to
the United States Trustee Office. Monthly Operating Reports must be filed by the 20th day of the following
month.

For assistance in preparing the Monthly Operating Report, refer to the following resources on the United States
Trustee Program Website, http://www.usdoj.gov/ust/r2 1/index.htm.

1) Instructions for Preparations of Debtor’s Chapter 11 Monthly Operating Report.

2) Initial Filing Requirements.

3) Frequently Asked Questions (FAQs) http://www.usdoj.gov/ust/.

Monthly Operating Report Unaudited 10:10 AM, 7/17/2019
Case 18-19441-EPK Doc 928 Filed 07/17/19 Page 2 of 13

SCHEDULE OF RECEIPTS & DISBURSEMENTS
FOR THE PERIOD BEGINNING JUNE 1, 2019 AND ENDING JUNE 30, 2019

Name of Debtor: 160 Royal Palm, LLC Case Number: 18-19441-EPK
Date of Petition: August 2, 2018
CURRENT CUMULATIVE
MONTH PETITION TO
1. FUNDS AT BEGINNING OF PERIOD $33,675.45 a §$ 34,845.68 (b)
2. RECEIPTS;
A. Cash Sales $ - $ =
Minus: Cash Refunds - -

Net Cash Sales - -
B. Accounts Receivables -
C. Other Receipts (See MOR-3 ) (must attach a rent roll)

3. TOTAL RECEIPTS (Lines 2A+2B+2C) = -
4, TOTAL FUNDS AVAILABLE FOR OPERATIONS (Line 1 + Line 3) $ 33,675.45 §$ 34,845.68

 

 

 

 

 

 

5. DISBURSEMENTS
A. Advertising - -
B. Bank Charges 34.31 41.71
C. Contract Labor
D. Fixed Asset Payments (not incl. in "N") - -
E. Insurance
F, Inventory Payments (See Atiach. 2) - -
G. Leases - -
H. Manufactu:ing Supplies - =
I. Office Supplies -
J. Payroll - Net (See Attachment 4B)
K. Professional Fees (Accounting & Legal) (Advertising) (Appraiser)
L. Rent - -
M. Repairs & Maintenance (Landscaper) 450.00 900.00
N. Secured Creditors Paymenis (See Attach. 2) - -
O. Taxes Paid - Payroll (See Attachment 4C) * -
P. Taxes Paid - Sates & Use (See Attachment 4C) - -
Q. Taxes Paid - Other (See Attachment 4C) -
R. Telephone -
S. Travel & Entertainment -
T. U.S. Trustee Quarterly Fees
U. Utilities 231,98 944.81
V. Vehicle Expenses =
W. Other Operating Expenses (See MOR-3) (Misc.)

6. TOTAL DISBURSEMENTS (Sum of SA thru W) 716.29 1,886.52

7. ENDING BALANCE (Line 4 Minus Line 6) $ 32,959.16 ¢ $ 32,959.16 (c)

 

 

 

 

I declare under penalty of perjury that this statement and the accompanying documents and reports are true and correct to the
best of my knowledge and belief.

 

This ; day ofcvly. 2019.

i (Signature)
(a) This number is caried forward from last month's report. For the first report only, this number will be the bale as of the petition date.
(b) This figure wiil no: change from n:cnt: le menta. {is a.ways the amount of funds on hand as of the date of the petition.

(c) These two amounts wit! always oe ihe same if form is completed correctly.

Monthly Operating Report Unaudited 9:32 AM, 7/17/2019
Case 18-19441-EPK Doc928 Filed 07/17/19 Page 3 of 13

MONTHLY SCHEDULE OF RECEIPTS & DISBURSEMENTS
FOR THE PERIOD BEGINNING JUNE 1, 2019 AND ENDING JUNE 30, 2019

OTHER RECEIPTS:
Describe Each Item of Other Receipt and List Amount of Receipt. Write totals on Page MOR-2, Line 2C

Cumulative
Description Current Month Petition to Date

 

TOTAL OTHER RECEIPTS $ = $ =

"Other Receipts" includes Loans from Insiders and other sources (i.e. Oia Crue, related parties directors, related
corporations, etc.). Please describe below:

Amount Source of Funds Purpose Repayment Schedule

OTHER DISBURSEMENTS:

Describe Each Item of Other Disbursement and List Amount of Disbursement. Write totals on Page MOR-2, Line 5W

 

 

Cumulative
Description Current Month Petition to Date
Check No. 1039 450.00 450.00
Monthly Service Fee 34.31 34.31
WPB Utilities Webepay 231.98 231.98
TOTAL OTHER DISBURSEMENTS $ 716.29 $ 716.29

 

NOTE: Attach a current Balance Sheet and Income (Profit & Loss) Statement

Monthly Operating Report Unaudited 10:10 AM, 7/17/2019
Case 18-19441-EPK Doc928 Filed 07/17/19 Page 4 of 13

ATTACHMENT 1
MONTHLY ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

Name of Debtor: 160 Royal Palm, LLC Case Number: 18-19441-EPK
Report Period Beginning: 6/1/2019 Period Ending: 6/30/2019
ACCOUNTS RECEIVABLE AT PETITION DATE
ACCOUNTS RECEIVABLE RECONCILIATION
(Include all accounts receivable, pre-petition and post-petition, including charge card sales which have not been received):
Beginning of Month Balance
PLUS: Current Month New Billings

MINUS: Collection During the Month
PLUS/MINUS: Adjustments or Writeoffs -

End of Month Balance $ -

*For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:

 

 

POST PETITION ACCOUNTS RECEIVABLE AGING
(Show the total for each aging category for all accounts receivable)

0-30 Days 31-60 Days 61-90 Days Over 90 Days Total
$ - $ - $ - $ - $ -

For any receivables in the "Over 90 Days" category, please provide the following:

Customer Receivable Date Status*

 

* Collection efforts taken, estimate of collectability, write-off, disputed account, etc.

Monthly Operating Report Unaudited 10:10 AM, 7/17/2019
Case 18-19441-EPK Doc 928 Filed 07/17/19 Page 5 of 13

ATTACHMENT 2
MONTHLY ACCOUNTS PAYABLE AND SECURED PAYMENTS REPORT

Name of Debtor: 160 Royal Palm, LLC Case Number: 18-19441-EPK

Report Period Beginning: 6/1/2019 Period Ending: 6/30/2019

 

In the space below list all invoices or bills incurred and not paid since the filing of the petition. Do not include amounts owed prior to filing
the petition. In the alternative, a computer generated list of payables may be attached provided all information requested below is included.

POST-PETITION ACCOUNTS PAYABLE

 

Days
Date Incurred Outstanding Vendor Description Amount
N/A
TOTAL AMOUNT $ -__(b)

 

ACCOUNTS PAYABLE RECONCILIATION (Post Petition Unsecured Debt Only)
Opening Balance (a)
PLUS: New Indebtedness Incurred This Month
MINUS: Amount Paid on Post Petition, Accounts Payable This Month
PLUS/MINUS: Adjustments *

Ending Month Balance $ -___ (c)

*For any adjustments provide explanation and supporting documentation, if applicable.

 

SECURED PAYMENTS REPORT

List the status of Payment to Secured Creditors and Lessors (Post Petition Only). If you have entered into a modification agreement with a
secured creditor/lessor, consult with your attorney and the United States Trustee Program prior or completing this section

 

Number of Post Total Amount of
Petition Post Petition
Date Payment Amount Paid Payments Payments
Secured Creditor/Lessor Due This Month This Month Delinquent Delinquent
$ - - -
TOTAL $ -__(d)

(a) This number is carried forward from last month's report. For the first report only, this number will be zero.
(b, c) The total of line (b) must equal line (c)
(d) This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements (Page MOR-2, Line 5N).

Monthly Operating Report Unaudited 10:10 AM, 7/17/2019
Case 18-19441-EPK Doc928 Filed 07/17/19 Page 6 of 13

ATTACHMENT 3
INVENTORY AND FIXED ASSETS REPORT

Name of Debtor: 160 Royal Palm, LLC Case Number: 18-19441-EPK
Report Period Beginning: 6/1/2019 Period Ending: 6/30/2019
INVENTORY REPORT

INVENTORY BALANCE AT PETITION DATE $
INVENTORY RECONCILIATION:
Inventory Balance at Beginning of Month $
PLUS: Inventory Purchased During Month
MINUS: Inventory Used or Sold
PLUS/MINUS: Adjustments or Writeoffs

Inventory on Hand at End of Month $
METHOD OF COSTING INVENTORY:

 

*For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:

(a)

 

 

INVENTORY AGING

Less than 6 6 months to Greater than
months old 2 years old 2 years old Considered Obsolete Total

 

n/a n/a n/a n/a 0.0%
* Aging Percentages must equal 100%.
1 Check here if inventory contains perishable items.

Description of Obsolete Inventory:

 

 

 

FIXED ASSET REPORT

FIXED ASSETS FAIR MARKET VALUE AT PETITION DATE
(Includes Property, Plant and Equipment)

BRIEF DESCRIPTION (First Report Only): Real Property, Vinyl, Carpet, Appliances, Granite Countertops
(as described in the Debtor's schedules)

 

 

FIXED ASSETS RECONCILIATION:
Fixed Asset Book Value at Beginning of Month $
MINUS: Depreciation Expense
PLUS: New Purchases
PLUS/MINUS: Adjustments or Write-downs
Ending Monthly Balance $
*For any adjustments or write-downs, provide explanation and supporting documentation, if applicable

BRIEF DESCRIPTION OF FIXED ASSETS PURCHASED OR DISPOSED OF DURING THE REPORTING PERIOD:

 

 

(a) This number is carried forward from last month’s report. For the first report only, this number will be the balance as of the petition date.

(b) Fair Market Value is the amount at which fixed assets could be sold under current economic conditions. Book Value is the cost of the fixed assets

minus accumulated depreciation and other adjustments.

(b)

(a), (b)

Monthly Operating Report Unaudited 10:10 AM, 7/17/2019
Case 18-19441-EPK Doc928 Filed 07/17/19 Page 7 of 13

ATTACHMENT 4A
MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

Name of Debtor: 160 Royal Palm, LLC Case Number: 18-19441-EPK
Report Period Beginning: 6/1/2019 Period Ending: 6/30/2019

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank reconciliation
form can be found at http://www.usdoj.gov/ust/r2 l/index.htm. If bank accounts other than the three required by the United States Trustee
Program are necessary, permission must be obtained from the United States Trustee prior to opening the accounts. Additionally, use of less
than the three required bank accounts must be approved by the United States Trustee.

NAME OF BANK: City National Bank BRANCH: Delray Beach
ACCOUNT NAME: 160 Royal Palm LLC DIP Account ACCOUNT #: XXXXXXX3501

PURPOSE OF ACCOUNT: OPERATING
N/A
Ending Balance per Bank Statement $32,959.16
Plus Total Amount of Outstanding Deposits -
Minus Total Amount of Outstanding Checks and other debits s
Minus Service Charges -

Ending Balance per Check Register $ 32,959.16 **, (a)

* Debit Cards are used by:
** Tf Closing Balance is negative, provide explanation:

The following disbursements were paid in Cash (do not include items reported as Petty Cash on Attachment 4D:
( 0 Check here if cash disbursements were authorized by United States Trustee)

Date Amount Payee Purpose Reason for Cash Disbursement

TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
“Total Amount of Outstanding Checks and other debits”, listed above, includes:

$ - Transferred to Payroll Account
$ - Transferred to Tax Account

(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as “Ending Balance” on Schedule of Receipts
and Disbursements (Page MOR-2, Line 7).

Monthly Operating Report Unaudited 10:10 AM, 7/17/2019
Case 18-19441-EPK Doc 928 Filed 07/17/19 Page 8 of 13

ATTACHMENT 5A
CHECK REGISTER - OPERATING ACCOUNT

 

Name of Debtor: 160 Royal Palm, LLC Case Number: 18-19441-EPK

Report Period Beginning: 6/1/2019 Period Ending: 6/30/2019

NAME OF BANK: BRANCH:

ACCOUNT NAME: ACCOUNT #: XXXXXXX3501

PURPOSE OF ACCOUNT: OPERATING

Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can be attached to this
report, provided all the information requested below is included.

 

Date Check Number Payee Purpose Amount
06/27/2019 1039 Foliage Concepts Landscaping $450.00
TOTAL AMOUNT $450.00

Monthly Operating Report Unaudited 10:10 AM, 7/17/2019
Case 18-19441-EPK Doc928 Filed 07/17/19 Page 9 of 13

ATTACHMENT 4B
MONTHLY SUMMARY OF BANK ACTIVITY - PAYROLL ACCOUNT

Name of Debtor: 160 Royal Palm, LLC Case Number: 18-19441-EPK
Report Period Beginning: 6/1/2019 Period Ending: 6/30/2019

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank reconciliation
form can be found at http://www.usdoj.gov/ust/r2 1/index.htm.

NAME OF BANK: BRANCH:
ACCOUNT NAME: ACCOUNT #: N/A
PURPOSE OF ACCOUNT: PAYROLL
Ending Balance per Bank Statement $ -
Plus Total Amount of Outstanding Deposits -

Minus Total Amount of Outstanding Checks and other debits - *
Minus Service Charges -

Ending Balance per Check Register $ -__**,(a)

* Debit Cards are used by:
** Tf Closing Balance is negative, provide explanation:

The following disbursements were paid in Cash:
(O Check here if cash disbursements were authorized by United States Trustee)

Date Amount Payee Purpose Reason for Cash Disbursement

The following non-payroll disbursements were made from this account:

Date Amount Payee Purpose Reason for Account Disbursement

 

(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as “Ending Balance” on Schedule of Receipts
and Disbursements (Page MOR-2, Line 7).

Monthly Operating Report Unaudited 10:10 AM, 7/17/2019
Case 18-19441-EPK Doc928 Filed 07/17/19 Page 10o0f13

ATTACHMENT 5B
CHECK REGISTER - PAYROLL ACCOUNT

Name of Debtor: 160 Royal Palm, LLC Case Number: 18-19441-EPK

Report Period Beginning: 6/1/2019 Period Ending: 6/30/2019

NAME OF BANK: BRANCH: 0
ACCOUNT NAME: ACCOUNT #: 0 N/A

PURPOSE OF ACCOUNT: PAYROLL

Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can
be attached to this report, provided all the information requested below is included.

Date Check Number Payee Purpose Amount

TOTAL AMOUNT $ =

Monthly Operating Report Unaudited 10:10 AM, 7/17/2019
Case 18-19441-EPK Doc928 Filed 07/17/19 Page 11 o0f13

ATTACHMENT 4C
MONTHLY SUMMARY OF BANK ACTIVITY - TAX ACCOUNT

Name of Debtor: 160 Royal Palm, LLC Case Number: 18-19441-EPK
Report Period Beginning: 6/1/2019 Period Ending: 6/30/2019

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank reconciliation
form can be found at http://www.usdoj.gov/ust/r2 1/index.htm.

NAME OF BANK: BRANCH: N/A
ACCOUNT NAME: ACCOUNT #:

PURPOSE OF ACCOUNT: TAX
Ending Balance per Bank Statement $ 3
Plus Total Amount of Outstanding Deposits -

Minus Total Amount of Outstanding Checks and other debits - *
Minus Service Charges -

Ending Balance per Check Register $ -__**, (a)

* Debit Cards are used by:
** If Closing Balance is negative, provide explanation:

The following disbursements were paid in Cash:

( O Check here if cash disbursements were authorized by United States Trustee)

Date Amount Payee Purpose Reason for Cash Disbursement

The following non-payroll disbursements were made from this account:

Date Amount Payee Purpose Reason for Account Disbursement

(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as “Ending Balance” on Schedule of Receipts
and Disbursements (Page MOR-2, Line 7).

Monthly Operating Report Unaudited 10:10 AM, 7/17/2019
Case 18-19441-EPK Doc 928

7 City National Bank

Bei FINANCIAL GROUP

P:49827 /T:/'S:

BANKRUPTCY 160 ROYAL PALM LLC
DIP/CHAPTER 11 CASE #18-19441-EPK
CARY D GLICKSTEIN

1118 WATERWAY LN

DELRAY BEACH FL 33483-7156

ee

Account Summary

Account: XXXXXXX3501 Beginning Balance:

Last Statement: May 31,2019 —_ Ending Balance:

This Statement: June 28,2019 Average Ledger Balance:
Low Balance:

Daily Activity

Q5-31 Beginning balance _

 

   

 
    

Filed 07/17/19 Page 12 of 13

    

Page: 1 of 2
Account: XXXXXXX3504
N
a
Client Service :
© Online ®@ CityTel rR
citynational.com 1-800-762-ciT#22489)
A Your Banking Center ek Telephone
= Delray Beach 561-243-3710

1120 South Federal Highway
Delray Beach, Fl 33483

@ Your Banking Center Hours
Lobby: Monday - Thursday:
Friday:

800-435-8839

3:00am - 4:00pm
9:00am - 5:30pm

Drive-Thru: Monday ~ Thursday:
Friday:

8:30am - 5:00pm
8:30am - 5:30pm

smn (a)

For additional locations
and hours, please visit
citynational.com

$33,675.45
$32,959.16
$33,438.04
$32,959.16

 

City National Bank’s overdraft
protection service may help you
avoid the following fees when linking

 

33,675.45

 

06-06 Wpb Utilities Webepay 109861

 

06-17 Monthly Service Fee _

 

 

 

06-27 Check #1039

 

 

 

 

06-28 Ending totals _

your checking account to another
231.98 33,443.47 deposit (checking/savings) account.‘
34.31 33,409.16 Contact your banker to learn more.
450.00 32,959.16
0.00 716.29 32,959.16 Non-Sufficient Funds (NSF) Returned

 

Checks

  

eo

06-2

1039

 
 
 
   

Item Fee:
$33.00 per item for commercial accounts
$25.00 per item for personal accounts

 

Overdraft (OD) Funds Paid Item Fee:
$33.00 per item for commercial and

 

* Skip In Check Sequence

Continued on the next page

 

 

It’s hurricane season.

During weather-related occulre!
call City National Bank’s he
for updates and operating

 

 

 
 
 
  
 

personal accounts

 

 

Please refer to your account's Disclosure
and Schedule of Fees and Deposit
Agreement for additional fee
information, terms, and conditions.

“Overdrait Protection Transfer Fee is $10.00 per
transfer, You must have sufficient funds in the linked
account to cover the overdraft and the Overdraft
Protaction Transfer Fee amounts.

 

1735 NEW YORK AVENUE, N.W. WASHINGTON, D.C. 20006-5232

:
s
n
oO
ia
2
ti
a
L
G

THE AMERICAN INSTITUTE OF ARCHITECTS,

 
Case 18-19441-EPK Doc928 Filed 07/17/19 Page 13 of 13

XXXXXXX3501 / Page 2 of 2

Check # 1039 Amount: $450.00 Date: 06/27/2019

 

 

 

 

 

 

160 Royal Patm Luc 1039
Dt Coven
Crea >. oo Fee EK,
eave __G Za ere
Bits Falta (Con egab is YyyD
Fav. /woderA Fith r'Jeve- poitaas BR
#8 City National Bank
Bd Feworn or
won ZED .
“003039r GOBBO004367% 3OUDU0LASO Le

 

 

 

 
